                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


MICHAEL LANGENHORST, et al.,

               Plaintiffs,
                                                     Case No. 1:20-cv-01701-WCG
        vs.

LAURE PECORE, in her official capacity as
Clerk of Menominee County, Wisconsin, et al.,

               Defendants.


                             DECLARATION OF EARNESTINE MOSS


        I, Earnestine Moss, hereby declare as follows:

        1.     I have personal knowledge of the matters stated in this Declaration and would

testify to them if called as a witness in Court.

        2.     I am over eighteen years of age and am otherwise competent to testify in Court.

        3.     I currently live in the City of Madison, which is in Dane County.

        4.     I am a registered voter at my current address in Madison and have been since around

1972.

        5.     I am 68 years old; my racial background is African-American.

        6.     For the November 3, 2020 general election, I voted in person at Lakeview Lutheran

Church at 4001 Mandrake Road, Madison, Wisconsin 53704.

        7.     I love to vote in-person on Election Day as it is a great way to engage with my

community about the importance of voting and elections. Normally I offer rides to the polls and

see if my neighbors and friends voted already but I could not do that this year because of the

COVID-19 pandemic.



                                       1
         Case 1:20-cv-01701-WCG Filed 11/14/20 Page 1 of 2 Document 16
       8.      I understand this lawsuit seeks to invalidate my vote and those of thousands of

Wisconsin absentee and in-person voters despite the fact that those votes were legally cast, and I

object to the notion that my voice would not be heard and I would not be represented.

       9.      I do not understand why my county is being treated differently from other counties

in Wisconsin. It is very suspicious as to why Dane and Milwaukee Counties are being targeted

because every city clerk is responsible for administering the voting process. Dane and Milwaukee

Counties have large numbers of African-American voters who could be disenfranchised by this

lawsuit, which would be incredibly unfortunate. I cannot fathom the legitimacy of this move.

       10.     It is unfortunate that we live in a democracy that encourages voter engagement and

now that people are stepping up to the plate to make their voices heard, someone wants to question

their actions, without proof, and invalidate their votes, which are their voice.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.

       Dated this 13th day of November, 2020.

                                                              /s/ Earnestine Moss
                                                              Earnestine Moss




                                       2
         Case 1:20-cv-01701-WCG Filed 11/14/20 Page 2 of 2 Document 16
